      Case 3:16-cv-00622-CWR-FKB Document 210 Filed 05/30/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                                           CAUSE NO. 3:16-CV-622-CWR-FKB

THE STATE OF MISSISSIPPI                                                            DEFENDANT

                                               ORDER

          Trial is set to start in this matter on Tuesday, June 4, 2019 at 9:00 a.m. The Court has

received requests from members of the press to use otherwise prohibited electronics, such as

laptops and cellphones in the Courtroom. To ensure an orderly trial that preserves public access

to the Courthouse, the Court adopts the following press policy for the entirety of the trial in this

matter:

     1. Sworn declaration: Members of the press wishing to bring in electronic devices,

          including laptops, cellphones, or tablets, must sign a copy of the sworn declaration

          attached as Exhibit 1. The declaration must be shown to the Court Security Officers upon

          entering the Courthouse and then turned into the Clerk’s Office prior to entering Judge

          Reeves’ Courtroom. In the event a member of the press violates this Court’s Order and

          uses an electronic device in an inappropriate manner, the Court may issue sanctions

          against the individual, including a finding of contempt.

     2. No photos, videos, or audio recordings: In accordance with Local Rule 83.4(a), no

          photos, videos, or audio recordings may be made inside the Courtroom at any time.

          Members of the press may only use their electronic devices for note taking or to provide

          real-time text-based coverage of the proceeding.
 Case 3:16-cv-00622-CWR-FKB Document 210 Filed 05/30/19 Page 2 of 2



3. Disruption: In the event the use of an electronic device by any member of the press

   becomes distracting or disruptive to the proceeding, the Court will ask the individual to

   stop use of the device immediately.


   SO ORDERED, this the 30th day of May, 2019.


                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                           2
